DETAILED ACTION
The amendment filed on 11/14/2021 has been entered and fully considered. Claims 1-8 are pending. Claims 1-5 have been withdrawn from consideration. Claims 6-8 are considered on merits, of which claim 6 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 109054822, IDS) (Gao).
Regarding claim 6, Gao teaches a method for detecting a target compound in body fluid (e.g. human serum) (par [0008], page 10 in translation), comprising:
providing the detection kit, comprising:
a reaction container (for holding the solvent) (par [0018], page 16 in translation);
an inspection solution composed of a hydrophobic solvent (e.g. ethyl acetate/petroleum ether as final dialysis solvent) disposed in the reaction  container (par [0018], page 16 in translation); and
a plurality of fluorescent materials (carbon dots) dispersed in the inspection solution, wherein the fluorescent materials emit a fluorescence, and after the fluorescent materials interact with the target compound, an intensity of the fluorescent emitted by the fluorescent materials is decreasing (par [0017], page 14-15 in translation);

thoroughly mixing the test liquid with the inspection solution and allowing to stand (par [0039]);
irradiating with an ultraviolet light source (365 nm ultraviolet lamp) after the test liquid is thoroughly mixed and reacted with the inspection solution (Fig. 2 & 7, par [0039][0044], page 25-26 in translation);
determining, under irradiation by the ultraviolet light source, a reducing condition of a fluorescence intensity of the fluorescent materials in the inspection solution to confirm whether the test liquid has an abused drug, and confirming a concentration of the chemical in the test liquid according to the reducing condition (Fig. 2 & 7, par [0039][0044], page 25-26 in translation),
wherein the fluorescent materials are carbon quantum dots (par [0017] [0039]).
Although Gao does not specifically teach that the target compound is an abused drug, Gao fairly suggest to one of ordinary skill in the art that the method can be used to detect target compound, such as abused drug compound.
Gao does not specifically teach that wherein a fluorescence emission peak of the carbon quantum dots under ultraviolet light irradiation is at 360 mm to 460 mm. However, Gao teaches that “The degree of overlap between the fluorescence emission spectrum of the donor (carbon quantum dots) and the visible absorption spectrum of the acceptor (paraquat) is a prerequisite for the occurrence of fluorescence resonance energy transfer. The normalized fluorescence emission spectrum of carbon quantum dots (a) and the visible absorption spectrum of paraquat (b) are completely overlapped, therefore, fluorescence resonance energy transfer can occur between carbon quantum dots and paraquat, resulting in a decrease (or quenching) of the emission fluorescence intensity of carbon quantum dot fluorescent probes” (par [0039], page 25 in translation). Since different target analyte has different visible adsorption wavelength, it would have been obvious to one of ordinary skill in the art to select the carbon quantum dots having fluorescence emission wavelength matching the visible adsorption wavelength of the target analyte by routine experimentation, in order to see a decrease (or quenching) of the emission fluorescence intensity of carbon quantum dot fluorescent probes.

wherein when the test liquid has the abused drug, the abused drug in the test liquid causes a fluorescence of the fluorescent materials in the inspection solution to be reduced (Fig. 2 & 7, par [0039][0044], page 25-26 in translation).
Regarding claim 8, Gao teaches or fairly suggests that wherein the method for confirming the concentration of the abused drug in the test liquid according to the reducing condition comprises:
providing a series of the abused drug of a known concentration in the
reaction container of the detection kit (Fig. 7, par [0044], page 26 in translation);
irradiating with an ultraviolet light source after the abused drug interacts with the fluorescent materials in the inspection solution;
determining a fluorescence intensity of the abused drug at each concentration to establish a standard concentration versus relative fluorescence quenching curve (Fig. 7, par [0044]); and
determining the reducing condition based on the standard concentration versus relative fluorescence quenching curve to confirm the concentration of the abused drug in the test liquid (Fig. 2, par [0039]).

Response to Arguments
Applicant's arguments filed 11/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that “as described in paragraph [0044] and FIG. 2 of Gao, a fluorescence emission peak of a carbon quantum dot fluorescence probe under ultraviolet light irradiation at 365 nm is about 630 mm. Therefore, Gao fails to disclose the technical feature of “a fluorescence emission peak of the carbon quantum dots under ultraviolet light irradiation is at 360 mm to 460 mm” recited in the amended claim 6.” (remark, page 7, par 2).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797